DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites, in part, “[the] vehicle control device according to claim 6, wherein;” (line 1). The semi-colon at the end of the line should be a colon (“:”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an outside detection unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure of the claimed outside detection unit is described in the specification as a camera/series of cameras (see paragraph [0010] of the specification as-filed). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 6, the claim recites, in part, “an outside detection unit that detects a situation of an outside of an own vehicle, in which, when the own vehicle enters an intersection while the self-driving is executed, the self-driving control unit uses the outside detection unit to determine whether or not there is another vehicle approaching the intersection” (lines 4-7) (emphasis added). 
However, the specification as-filed does not provide written support for this limitation. Instead, the disclosure states that the determination of whether or not there is another vehicle approaching the intersection occurs when the host vehicle “stops right before the intersection” (see [0024]-[0026]). This is further evidenced by the method illustrated in Figure 4, whereby the process occurs when the host vehicle is stopped right before the intersection at step S100. 
Accordingly, the subject matter of the above-noted claim limitation is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 

Regarding claims 7-9, these claims depend from claim 6 and are therefore rejected for the same reason as claim 6 above, as they do not cure the deficiencies of claim 6 noted above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites “a vehicle” in line 2 and “an own vehicle” line 4. It is unclear if these two recitations reference the same claim element. Appropriate clarification is required. 
For the purposes of further examination on the merits, Examiner will treat the recitation of “a vehicle” in line 2 to refer to the “own vehicle” recited in at least line 4. 

Regarding claims 7-9, these claims depend from claim 6 and are therefore rejected for the same reason as claim 6 above, as they do not cure the deficiencies of claim 6 noted above.

Further regarding claim 7, the claim recites “when light of a headlamp of the another vehicle is intensified” (lines 2-3) (emphasis added). The term “intensified”, as used in the claim, is a comparative 
Appropriate clarification is required. 

Further regarding claim 8, the claim recites “the self-driving control unit stops the own vehicle before the own vehicle enters the intersection, and also stops a power source; and when the self-driving control unit determines that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source” (emphasis added). 
Claim 8 depends from claim 6, which recites that the self-driving control unit makes the determination of whether or not there is another vehicle approaching the intersection “when the own vehicle enters [the] intersection.” As such, it is unclear in claim 8 how the own vehicle is stopped before entering the intersection after it already has entered the intersection. Additionally, it is unclear how the self-driving control unit determines that there is the another vehicle approaching the intersection when the own vehicle is stopped before entering the intersection. 
Appropriate clarification is required. 

Further regarding claim 9, the claim recites “even when the self-driving control unit determines that there is the another vehicle approaching the intersection, the self-driving control unit restarts the power source in a case where a course of the another vehicle does not intersect or coincide with a course of the own vehicle.” 
Claim 9 depends from claim 8, which recites “when the self-driving control unit determines that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source.” 

As such, the claim is indefinite, as it creates an inconsistency with claim 8 such that both limitations of the claims cannot be simultaneously satisfied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (United States Patent Application Publication No. US 2016/0061172 A1) in view of Kato et al. (United States Patent Application Publication No. US 2017/0217440 A1) [hereinafter “Kato”].

Regarding claim 6, Sato teaches a vehicle control device (see Figures 1 and 9), comprising:
100; see at least [0021]-[0033], [0048]-[0049], and [0052]-[0057]); and
an outside detection unit (stereo camera 1) that detects a situation of an outside of an own vehicle, in which, when the own vehicle enters an intersection while the self-driving is executed, the self-driving control unit uses the outside detection unit to determine whether or not there is another vehicle approaching the intersection in a lane that is opposite to or intersects with a lane in which the own vehicle travels (see [0023]-[0033] and Figures 5-7), wherein
the self-driving control unit starts or stops the own vehicle based on a result of the determination (see at least [0021]-[0033] and [0048]-[0057]). 

Sato does not expressly teach when the outside detection unit is not able to recognize a vehicle body of the another vehicle, the self-driving control unit determines whether or not there is the another vehicle based on how detected light is seen. Sato teaches “[a] headlamp of a crossing vehicle can be detected, a position of the crossing vehicle can be detected, and acceleration thereof is calculated, and therefore automatic engine stop necessity/unnecessity decision of the invention can be implemented” (see [0057]), but doesn’t explicitly teach the determination is based on “how detected light is seen.” 
Kato generally teaches a device and method for detecting an approach of another vehicle (see Abstract). Kato teaches a host vehicle is equipped with a camera 11, similar to the host vehicle taught by Sato. Kato further teaches the vehicle ECU 2 is configured to determine a time-series change in a luminance of a road surface due to another vehicle’s headlights to determine the presence of an approaching vehicle (see [0030]-[0039] and Figure 3). 


Regarding claim 7, the combination of Sato and Kato further teaches the self-driving control unit determines that there is the another vehicle approaching the intersection when light of a headlamp of the another vehicle is intensified (see [0030]-[0039] of Kato). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sato and Kato, as applied to claim 6 above, and further in view of Tedesco et al. (United States Patent Application Publication No. US 2017/0350360 A1) [hereinafter “Tedesco”].

Regarding claim 8, the combination of Sato and Kato, as applied to claim 6 above, teaches the self-driving control unit stops the own vehicle before the own vehicle enters the intersection, and also stops a power source (see [0023]-[0033] and [0049]-[0056] of Sato). 

The combination of Sato and Kato does not expressly teach when the self-driving control unit determines that there is the another vehicle approaching the intersection, the self-driving control unit does not restart the power source. 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Sato and Kato such that when the self-driving control unit determines that there is another vehicle approaching the intersection whose projected course crosses the projected path of travel of the own vehicle, the power source is not restarted, in view of Tedesco, as Tedesco teaches doing so prevents the potential occurrence of a collision in the intersection. 

Regarding claim 9, the combination of Sato, Kato, and Tedesco further teaches even when the self-driving control unit determines that there is the another vehicle approaching the intersection, the self-driving control unit restarts the power source in a case where a course of the another vehicle does not intersect or coincide with a course of the own vehicle (see [0013] of Tedesco and the rejection of claim 8 above; note that the engine is only prevented from being restarted when an object is going to enter the projected path of travel of the own vehicle). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Duan et al. (US 2020/0079374 A1) generally teaches:


Satomura (US 2020/0035102 A1) generally teaches:
A drive assist device includes: an acquisition unit that acquires a captured image from an on-board camera; a recognition unit that recognizes road information of roads around a host vehicle on the basis of the captured image; a determination unit that determines, on the basis of the road information recognized by the recognition unit, a priority relation between a present road in which the host vehicle is running and an intersecting road that meets the present road; and an assist unit that executes, in response to the determination unit determining that the present road does not have priority over the intersecting road, drive assistance for the host 

Sangameswaran et al. (US 2014/0257677 A1) generally teaches:
An engine of a stop/start vehicle, after the engine has been automatically stopped, may be commanded to automatically restart in response to detecting that the vehicle is in a turn lane based on traffic data in a vicinity of the vehicle such that the engine is automatically restarted before a brake pedal is released and a steering wheel is turned.

Sangameswaran et al. (US 2014/0257637 A1) generally teaches:
A controller in a stop/start vehicle may anticipate a vehicle stop and engine shutdown event in response to detecting a vehicle approach to an intersection. The controller may disable a power steering system or otherwise prepare vehicle subsystems for shutdown prior to the anticipated shutdown event. The controller may also enable the power steering system in response to anticipating an automatic restart event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669